Exhibit 4.67 Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. Execution Copy ELAN PHARMA INTERNATIONAL LIMITED AND AMARIN PHARMACEUTICALS IRELAND LIMITED DEVELOPMENT AND LICENSE AGREEMENT INDEX 1. Definitions and Interpretation 2 2. The License 13 3. Intellectual Property 15 4. Non-Competition 21 5. Development of the Product Intermediate 23 6. Project Team and Project Management 24 7. Regulatory Matters 25 8. Clinical Develpmt, Registration, Marketing and the Promotion of the Product 27 9. Commercial Manufacture 30 10. Financial Provisions 31 11. Payments, Reports and Audits 35 12. Duration and Termination 37 13. Consequences of Termination 39 14. Warranties, Indemnification and Liability 41 15. Confidentiality 44 16. Miscellaneous Provisions 46 Schedule 1 Elan Patents 51 Schedule 2 R&D Program 52 Schedule 3 Technological Competitors of Elan 54 Schedule 4 Manufacturing Costs 55 Schedule 5 Amarin Stage I Activities 56 i THIS AGREEMENT is dated March 6, 2007 PARTIES: (1) ELAN PHARMA INTERNATIONAL LIMITED, a limited liability company incorporated under the laws of Ireland, having its registered office at Monksland, Athlone, Co. Westmeath, Ireland (“Elan”); and (2) AMARIN PHARMACEUTICALS IRELAND LIMTED, a limited liability company incorporated under the laws of Ireland, having its principal place of business at First Floor, Block 3, the Oval, Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“Amarin”). BACKGROUND: (A) Elan possesses certain proprietary small particle technology as well as proprietary know-how and confidential information used or useful in the manufacture and use of products containing nanoparticles. (B) Amarin has certain expertise relating to the Compound (as defined below). (C) Amarin wishes to enter into this Agreement to obtain the right to utilize the Elan Intellectual Property (as defined below) to import, use, offer for sale and sell the Product in the Field in the Territory, and to have Elan develop the Product Intermediate for Amarin, in accordance with the terms and conditions set out below. TERMS: The parties agree as follows: 1. DEFINITIONS AND INTERPRETATION 1.1. Definitions.In this Agreement: “Affiliate” means any corporation or entity controlling, controlled or under common control with Elan or Amarin, as the case may be.For the purposes of this Agreement, “control” means the direct or indirect ownership of more than 50% of the issued voting shares or other voting rights of the subject entity to elect directors, or if not meeting the preceding criteria, any entity owned or controlled by or owning or controlling at the maximum control or ownership right permitted in the country where such entity exists. “Agreement” means this development and license agreement (which expression shall be deemed to include its Recitals and Schedules). “Amarin Compound Data” means data relating to the Compound, Product Intermediate or Product generated pursuant to this Agreement as follows: (i) all data from any Phase I, Phase II, Phase III and/or Phase IV study conducted by Amarin in relation to the Compound, Product Intermediate or Product during the Term; (ii) all data from any pre-clinical study conducted by Amarin in relation to the Compound, Product Intermediate or Product during the Term; and (iii) all data generated by Amarin arising out of the incorporation of the Product Intermediate into the Product.For the avoidance of doubt, Amarin Compound Data does not include any data generated from formulation development activities related to the Compound, Product Intermediate or Product using Elan Intellectual Property. “Amarin Improvements” means (i) any and all rights in respect of improvements or inventions pertaining to the Compound, of which, as of the Effective Date, there are none, that may be conceived, created, developed and/or otherwise invented solely by Amarin outside the R&D Program pursuant to this Agreement; (ii) any and all rights in respect of improvements or inventions pertaining to a Device and which, as of the Effective Date, there are none, that may be conceived, created, developed and/or otherwise solely invented by Amarin or on behalf of Amarin and (iii)
